Title: To Thomas Jefferson from William Hollis, 28 April 1804
From: Hollis, William
To: Jefferson, Thomas


          
            Sir
            28th Apl 1804
          
          having the pleasure of being in your Company last year a fiew Minuts—& in conversation about fishing, I mentioned the manner of curing Herring by what we call gobing of them—& you told me if I if I wou’d put you up 20 bbls in that way you wou:d take them—I have them now ready & will deliver them Shortly if you:l please to favour me with a line to be left in the post office Alexa.
          May Him who has given us the blessing (above all other earthly powers) grant these may find you in perfect Health —
          			Yr Obt Sincerely
          
            Wm. Hollis
          
         